Citation Nr: 1812175	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to July 23, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned in an October 2012 videoconference Board hearing, the transcript of which is included in the record.

In July 2017, the Board remanded the claim for entitlement to a TDIU prior to August 31, 2010.  Thereafter, the RO granted an earlier effective date of July 23, 2008 for a TDIU.  See December 2017 rating decision.  Accordingly, the Board will consider whether a TDIU is warranted for the appeal period prior to July 23, 2008.  


FINDINGS OF FACT

1.  The Veteran last worked in February 2006.

2.  The evidence demonstrates that the Veteran's service-connected disabilities from February 25, 2006 to July 22, 2008 were of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis are met for the appeal period from February 25, 2006 to July 22, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

As noted in the Introduction section above, the Veteran is currently in receipt of a TDIU for the rating period beginning July 23, 2008.  The Veteran has indicated that he last worked full-time in February 2006 and became too disabled to work as of February 2006.  See July 2014 Application for TDIU, VA Form 21-8940.  Accordingly, the Board will consider whether a TDIU is warranted from February 2006 to July 22, 2008.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more.  If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 
The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The level of education, special training, and previous work experience may be considered as part of a TDIU claim.  Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

For the rating period from February 2006 to July 22, 2008, the Veteran was in receipt of a 10 percent rating for headaches, a 10 percent rating for a right knee disability, a 10 percent rating for sinusitis, and noncompensable ratings for residuals of a fracture right fifth metacarpal, and residuals of a left zygomatic fracture.  The combined rating for these disabilities was 30 percent.  See 38 C.F.R. § 4.25 Table I. 

Therefore, the Veteran's service-connected disabilities from February 2006 to July 22, 2008 did not meet the percentage threshold set forth in 38 C.F.R. § 4.16 (a) for consideration of a TDIU on a schedular basis.  Nonetheless, it must still be determined whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extraschedular basis.  38 C.F.R. § 4.16 (b).

In July 2017, the Board remanded the claim of entitlement to a TDIU prior to August 31, 2010 and instructed the AOJ to refer his claim to the Director, Compensation and Pension Services, for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  A response from the Director was received in December 2017, which also discussed the period from 2006 to 2008.  As such, the Board may proceed with adjudication of the appeal.

Having reviewed the record and weighing the evidence both in support and against the claim, the Board finds that the evidence is in relative equipoise as to whether the service-connected disabilities in effect from February 2006 to July 22, 2008 rendered him unemployable.

The evidence includes a February 2009 VA examination.  During the evaluation, the Veteran reported that he stopped working in 2006 due to arthritis in his "feet and knees." 

In a June 2009 VA examination for sinusitis, the Veteran indicated that he stopped working due to "foot and back problems."  In a March 2010 VA sinus examination, the examiner indicated that the Veteran stopped working due to a heart attack and a pulmonary emboli.  

In a January 2012 VA examination, the Veteran reported that he had "intense" headaches since his in-service head injury in 1986.  The examiner noted that the Veteran's headaches did not impact his ability to work.  

In a January 2015 VA sinus examination, the examiner indicated that the Veteran's chronic sinusitis impacted his ability to work in that the Veteran's sinus infections could result in increased absenteeism.  

In a January 2015 VA knee examination, the examiner noted that the Veteran's right knee disability impacted his ability to work.  Specifically, it was noted that physically demanding labor, especially that which would require prolonged standing, kneeling, stair climbing, or similar activities, would be negatively impacted by the Veteran's knee condition.

In a February 2015 statement from the Veteran's representative, it was noted that the Veteran had a long history of physical employment, had never obtained sedentary employment, and did not have transferrable skills which would cause him to be able to obtain sedentary employment.

In a February 2015 vocational employability assessment from Palmer Vocational Consulting Services it was noted that the Veteran had decreased overall residual functional ability due to his service-connected disabilities, including sinusitis and headaches.  In a May 2017 vocational employability assessment addendum opinion from Palmer Vocational Consulting, it was indicated that the Veteran's service-connected headaches alone had prevented him from securing and following substantially gainful employment since February 2006, at which time he stopped working.

In a June 2017 affidavit, the Veteran reported that his migraine headaches condition prevented him from obtaining employment.

The evidence also includes a September 2017 memorandum from the Roanoke RO to the Director, Compensation Service regarding consideration of an extraschedular TDIU.  The RO discussed the procedural history of the case and addressed some of the medical evidence listed above.  In summary, the RO indicated that, from October 30, 2002 to August 31, 2010, the Veteran's combined evaluation was 30 percent disabling, based upon multiple service connected conditions.  The recommendation was to "Grant entitlement to TDIU on an extra-schedular basis effective February 25, 2006."

Despite the RO's recommendation to grant a TDIU effective February 25, 2006, the Director, Compensation Service found that a TDIU on an extraschedular basis was not warranted from February 25, 2006.  In support of this opinion, the Director noted that, when solely taking his service-connected disabilities into consideration, there was no medical evidence of record to suggest that his 10 percent headaches alone precluded him from gainful employment from February 25, 2006.  It was also noted that the Veteran's "combined rating evaluation from that date was only 20% disabling."

The Board finds the Director's determination to be of reduced probative value.  First, the Veteran's combined total rating from 2006 to July 22, 2008 was 30 percent (headaches, sinusitis, and right knee disabilities).  Moreover, there is evidence that the Veteran was precluded from gainful employment from February 25, 2006 due to his headache disability.  Specifically, the May 2017 vocational employability assessment addendum from Palmer Vocational Consulting indicated that the Veteran's service-connected headaches alone had prevented him from securing and following substantially gainful employment since February 25, 2006, at which time he stopped working.

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against a finding that the Veteran was unable to obtain and maintain employment from February 25, 2006 to July 22, 2008 due to his service-connected headache and sinusitis disabilities.  In other words, the evidence is in relative equipoise as to whether the service-connected disabilities rendered him unemployable from February 25, 2006 to July 2008.  As such, when resolving doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for a TDIU on an extraschedular basis.  38 C.F.R. § 4.16 (b).


ORDER

Entitlement to an extraschedular TDIU from February 25, 2006 to July 22, 2008 is granted.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


